            Case 2:19-cv-05050-CDJ Document 9 Filed 07/10/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ELI THACH,                                    :
      Plaintiff,                              :
                                              :                      CIVIL ACTION
       v.                                     :                      NO. 19-5050
                                              :
STATE FARM FIRE & CASUALTY                    :
COMPANY,                                      :
     Defendant.                               :


                                        MEMORANDUM
JONES, II      J.                                                                    July 9, 2020

I.     BACKGROUND

       Eli Thach (“Plaintiff”) initiated this matter against State Farm Fire & Casualty Company

(“Defendant”) on September 30, 2019 by filing a Complaint in the Philadelphia County Court of

Common Pleas. Defendant was served with the Complaint on October 7, 2019, and removed the

case to this Court on October 28, 2019. (Notice of Removal ¶ 3, ECF No. 1.) Presently before

the Court are two motions. Defendant has moved for dismissal of Count II of Plaintiff’s

Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6), and Plaintiff has filed a motion

requesting that this matter be remanded to state court. (ECF Nos. 4, 5.) Each party has filed a

response in opposition to the other’s motion. (ECF Nos. 6, 7.)

       The pertinent facts as alleged in Plaintiff’s Complaint are as follows: Defendant issued

Plaintiff an insurance policy covering Plaintiff’s property located at 105 Ivy Lane, Zieglerville,

PA 19492 (the “Property”). (Compl. ¶ 3.) On or about January 27, 2019, “Plaintiff suffered

direct physical loss and damage to the insured Property believed to be the result of a peril insured

against” under the insurance policy. (Compl. ¶ 4.) Plaintiff notified Defendant of the loss, but
           Case 2:19-cv-05050-CDJ Document 9 Filed 07/10/20 Page 2 of 9




Defendant “has refused . . . to pay Plaintiff monies owed for the damages suffered as a result of

the [l]oss.” (Compl. ¶¶ 5–6.) Accordingly, Plaintiff alleges that Defendant breached the parties’

insurance contract and acted in bad faith in violation of 42 Pa.C.S.A. § 8371.


II.    PLAINTIFF’S MOTION TO REMAND

       A. Standard of Review

       A defendant may remove to federal court “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a).

“The district courts shall have original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between . . . citizens of different States.” 28 U.S.C. § 1332(a). “‘The defendant’s right to

remove is to be determined according to the plaintiffs’ pleading at the time of the petition for

removal, and it is the defendant’s burden to show the existence of federal jurisdiction.’”

Hutchinson v. State Farm Fire & Cas. Co., No. 18-cv-2588, 2019 WL 357974, at *2 (E.D. Pa.

Jan. 28, 2019) (quoting Abels v. State Farm Fire & Cas. Co., 770 F.2d 26, 29 (3d Cir. 1985)).

Accordingly, “‘[a] district court’s determination as to the amount in controversy must be based

on the plaintiff’s complaint at the time the petition for removal was filed.’” Hutchinson, 2019

WL 357974, at *2 (quoting Werwinski v. Ford Motor Co., 286 F.3d 661, 666 (3d Cir. 2002)). “If

the district court determines that it lacks subject matter jurisdiction, remand is mandatory.”

Hatchigian v. AAA Mid-Atl. Member Relations, No. 19-4740, 2020 WL 2745742, at *2 (E.D. Pa.

May 27, 2020) (citing 28 U.S.C. § 1447(c)).




                                                  2
             Case 2:19-cv-05050-CDJ Document 9 Filed 07/10/20 Page 3 of 9




       B. Discussion

       Plaintiff seeks remand of this matter to the Philadelphia County Court of Common Pleas

on the grounds that this Court lacks subject matter jurisdiction to hear the dispute. Specifically,

Plaintiff argues that “Defendant cannot clearly demonstrate that the amount of controversy [sic]

exceeds $75,000.00, as required by 28 U.S.C. § 1332(a).” Mot. Remand ¶ 6. Accordingly, only

the amount in controversy is at issue for purposes of Plaintiff’s Motion.

       Congress enacted the Federal Courts Jurisdiction and Venue Clarification Act in 2011.

Pub.L. 112–63, 125 Stat. 758 (Dec. 7, 2011). “There Congress clarified the procedure and

standard for determining if the amount in controversy requirement has been met when an action

is removed from the state court.” Karlberg v. Santander Bank, N.A., No. 17-3561, 2017 WL

4810800, at *3 (E.D. Pa. Oct. 25, 2017). The statute provides, in pertinent part, as follows:

       (2)      If removal of a civil action is sought on the basis of the jurisdiction
                conferred by section 1332(a), the sum demanded in good faith in the
                initial pleading shall be deemed to be the amount in controversy,
                except that—

                (A)    the notice of removal may assert the amount in controversy
                       if the initial pleading seeks—

                       (i)     nonmonetary relief; or

                       (ii)    a money judgment, but the State practice either does
                               not permit demand for a specific sum or permits
                               recovery of damages in excess of the amount
                               demanded; and

                (B)    removal of the action is proper on the basis of an amount in
                       controversy asserted under subparagraph (A) if the district
                       court finds, by a preponderance of the evidence, that the
                       amount in controversy exceeds the amount specified in
                       section 1332(a).

28 U.S.C. § 1446(c).




                                                  3
           Case 2:19-cv-05050-CDJ Document 9 Filed 07/10/20 Page 4 of 9




       In Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 87 (2014), the

Supreme Court discussed the operation of the statute: “[W]hen a defendant seeks federal-court

adjudication, the defendant’s amount-in-controversy allegation should be accepted when not

contested by the plaintiff or questioned by the court.” But if “the plaintiff contests the

defendant’s allegation, § 1446(c)(2)(B) instructs: ‘[R]emoval . . . is proper on the basis of an

amount in controversy asserted’ by the defendant ‘if the district court finds, by the

preponderance of the evidence, that the amount in controversy exceeds’ the jurisdictional

threshold.” Dart, 574 U.S. at 88 (alterations in original); see also Evans v. Zhang, No. 17-3801,

2017 WL 4547912, at *1 (E.D. Pa. Oct. 12, 2017) (“Because Pennsylvania does not allow a

demand for a specific sum of money where damages are not liquidated, see Pa. R. Civ. P.

1021(b), the removing defendant must show, by a preponderance of the evidence, that the

amount in controversy exceeds $75,000.00.”) (citing 28 U.S.C. § 1446(c)(2); Frederico v. Home

Depot, 507 F.3d 188, 193 (3d Cir. 2007)). “Preponderance of the evidence means proof to a

reasonable probability that jurisdiction exists.” Hatchigian, 2020 WL 2745742, at *4 (internal

quotation marks omitted). “While [d]efendants are not obligated to research, state, and prove

[plaintiffs’] claims for damages, they must present facts sufficient to establish that [a plaintiff]

would more likely than not recover more than the jurisdictional amount.” Id.

       “‘When both actual and punitive damages are recoverable, punitive damages are properly

considered in determining whether the jurisdictional amount has been satisfied.’” Minissale v.

State Farm Fire & Cas. Co., 988 F. Supp. 2d 472, 476 (E.D. Pa. 2013) (quoting Packard v.

Provident Nat. Bank, 994 F.2d 1039, 1046 (3d Cir. 1993)). “‘Moreover, in calculating the

amount in controversy, we must consider potential attorney’s fees.’” Id. (quoting Suber v.

Chrysler Corp., 104 F.3d 578, 585 (3d Cir. 1997)).




                                                   4
          Case 2:19-cv-05050-CDJ Document 9 Filed 07/10/20 Page 5 of 9




       Here, Plaintiff’s Complaint alleges two causes of action: (1) breach of contract and (2)

statutory bad faith under 42 Pa.C.S.A. § 8371. (Compl. ¶¶ 8–16.) As Defendant points out in its

Response to Plaintiff’s Motion, Plaintiff attached as an exhibit to his Complaint estimates setting

forth the cost to repair the alleged damage to his property “that total $65,201.94.” Def.’s Br. at 5

(ECF No. 7-2); see also ECF No. 5 at 27–31. In addition, Plaintiff seeks punitive damages and

attorneys’ fees in connection with his statutory bad faith claim. (Compl. ¶ 16.) See also

Minissale, 988 F. Supp. 2d at 476 (“It is undisputed that punitive damages and attorneys’ fees are

available under 42 Pa. Cons. Stat. Ann. § 8371 and there is no cap on the amount that can be

recovered.”); Neri v. State Farm Fire & Cas. Co., No. 19-0355, 2019 WL 3821538, at *3 (E.D.

Pa. Aug. 13, 2019) (“Indeed, it is common in cases involving a claim of bad faith under 42 Pa.

Cons. Stat. Ann. § 8371 for courts to include in calculations of the amount in controversy any

potential punitive damages and attorney’s fees available under the statute.”). Defendant argues

that if Plaintiff were to prevail on those claims, the available damages would certainly exceed the

jurisdictional threshold. See Def.’s Br. at 9 (“Considering compensatory damages in excess of

$65,000, and the availability of punitive damages for the claimed bad faith, . . . even a very low

1-1 ratio of punitive damages to compensatory damages would result in an award in excess of

$130,000.”); (“Attorney’s fees must also be included in determining the amount in

controversy. . . . It would not be unreasonable to expect that over the course of an approximate

nine-month litigation of this nature, counsel could incur costs and fees in an amount approaching

$35,000.”).

       Plaintiff argues that “a [m]otion to [r]emand must be granted where a [p]laintiff properly

limits the amount of damages in the ad damnum clauses to below the $75,000 jurisdictional

threshold, and the [d]efendant fails to show to a legal certainty that the amount in controversy




                                                 5
          Case 2:19-cv-05050-CDJ Document 9 Filed 07/10/20 Page 6 of 9




exceeds $75,000.00.” Mot. Remand ¶ 8. But in each of the cases Plaintiff cites in support—and

unlike here—the complaint identified the amount in controversy as under $50,000 specifically to

establish that the case qualified for the state court’s compulsory arbitration program. See Lewis-

Hatton v. Wal-Mart Stores East, LP, No. 13-7619, 2014 WL 502367, at *1 (E.D. Pa. Feb. 7,

2014) (“Plaintiff filed the action in the court’s arbitration program, checked the box indicating

that the amount in controversy was $50,000 or less, and demanded damages in an amount not in

excess of fifty thousand dollars ($50,000), together with costs according to the law.”) (internal

quotation marks omitted); Hodges v. Walgreens, No. 12-1162, 2012 WL 1439080, at *1 (E.D.

Pa. Apr. 26, 2012) (“The Complaint included an ad damnum clause requesting judgment in an

amount not in excess of $50,000.”); Coates v. Nationwide Ins. Co., No. 12-4031, 2012 WL

4068437, at *1 (E.D. Pa. Sept. 14, 2012) (“Plaintiff’s Complaint filed in the Court of Common

Pleas contained a cover sheet on which Plaintiff checked a box indicating that the amount in

controversy was ‘$50,000 or less.’ The case was designated for compulsory arbitration where the

total amount of damages recoverable is capped at $50,000.”). That distinction is of critical

importance because, as the court explained in Hodges, “ad damnum clauses are generally not

permitted for unliquidated claims under Pennsylvania law,” but “there is an exception for

complaints filed in counties, such as Philadelphia County, that provide for compulsory

arbitration for claims expressly limiting damages to under $50,000.” 2012 WL 1439080, at *3.

Plaintiff’s Complaint in this case specifically indicated that the amount in controversy was more

than $50,000, and therefore that the case was not subject to compulsory arbitration. See Compl.

Civil Cover Sheet (ECF No. 5 at 11). Accordingly, the restriction on ad damnum clauses applied

to Plaintiff’s Complaint, and Plaintiff’s attempt to artificially cap the amount in controversy “as




                                                 6
          Case 2:19-cv-05050-CDJ Document 9 Filed 07/10/20 Page 7 of 9




less than $75,000.00” through an ad damnum clause is inconsistent with Pennsylvania’s pleading

rules. See Pa. R. Civ. P. 1021(b); Compl. ¶ 7.

       Moreover, in the cases cited by Plaintiff, the parties seeking to invoke federal jurisdiction

failed to provide any factual basis establishing the amount in controversy. See Hodges, 2012

WL 1439080, at *4 (“Defendants have offered no support for their position that [the plaintiff’s]

injuries exceed $75,000”); Lewis-Hatton, 2014 WL 502367, at *4 (“[t]here is no colorable

dispute regarding any underlying jurisdictional facts because neither Plaintiff nor Defendant has

provided any specific information regarding the damages allegedly incurred”). Here—by

contrast, and as stated above—Plaintiff himself provided specific information estimating that his

alleged damages “total $65,201.94.” Def.’s Br. at 5; see also ECF No. 5 at 27–31. “Courts have

found that the amount in controversy exceeds the $75,000 threshold where a plaintiff is able to

recover a specified amount of damages, plus punitive damages and attorney’s fees under” 42

Pa.C.S.A. § 8371. Hutchinson, 2019 WL 357974, at *2.

       In Hutchinson, the court reviewed and relied on several such cases in conducting its

analysis, and those examples are instructive here:

       [A] plaintiff stated a claim for more than $75,000 by alleging $53,315 in actual
       damages under the breach of contract claim and a bad faith claim seeking damages
       “in excess of $50,000 together with interest and costs.” Minissale, 988 F. Supp. 2d
       at 477. By way of further example, the amount in controversy exceeded $75,000
       where the plaintiff alleged “$28,682.41 in individual compensatory damages in the
       form of unpaid insurance benefits” and sought “individual punitive damages under
       Pennsylvania’s bad faith insurance statute.” Papurello v. State Farm Fire & Cas.
       Co., 144 F. Supp. 3d 746, 753 (W.D. Pa. 2015). Plaintiffs’ case is analogous to
       these cases because Plaintiffs pled a certain amount of actual damages pursuant to
       a breach of contract claim (i.e., $24,711.11) and punitive damages under
       Pennsylvania’s Bad Faith Insurance Statute.

2019 WL 357974, at *2. The likelihood that the amount in controversy surpasses $75,000 in this

case is even stronger than in the cases discussed above, as Plaintiff’s claimed compensatory




                                                 7
            Case 2:19-cv-05050-CDJ Document 9 Filed 07/10/20 Page 8 of 9




damages here amount to more than $65,000—before punitive damages and attorneys’ fees are

taken into account. And as Defendant correctly notes, even a punitive-to-compensatory damages

ratio of 1-to-1 would place the amount in controversy well over the statutory threshold. When

taking the foregoing into account, in addition to Plaintiff’s ability to also potentially recover

attorneys’ fees, Defendant has clearly shown, by a preponderance of the evidence, that the

amount in controversy requirement for purposes of diversity jurisdiction is satisfied in this case.

See also Neri, 2019 WL 3821538, at *3 (“Thus, the Court concludes that considering the

damages sought in the Complaint as well as the uncapped punitive damages and attorney’s fees

sought under the Pennsylvania Bad Faith Statute, the amount in controversy in this case is at

least $75,000 and the Court may properly exercise diversity jurisdiction.”). Accordingly,

Plaintiff’s Motion to Remand this matter to the Philadelphia County Court of Common Pleas is

denied.


III.      DEFENDANT’S MOTION TO DISMISS

          Defendant has filed a Motion seeking dismissal of Plaintiff’s claim under Pennsylvania’s

Bad Faith Insurance Statute (Count II of Plaintiff’s Complaint). Defendant argues that Plaintiff’s

Complaint fails to state a claim for statutory bad faith, as “Count II fails to set forth a single fact

to support its claim of bad faith but instead relies on boilerplate allegations which are generic to

any claim of bad faith.” Mot. Dismiss ¶ 11. This Court agrees. The allegations in Plaintiff’s

Complaint purporting to state a claim for bad faith are in fact identical to the allegations from a

prior complaint filed by Plaintiff’s counsel in another case, which this Court found to be

insufficient to state a claim in a Memorandum Opinion dated March 19, 2020. See Clapps v.

State Farm Ins. Cos., No. 19-3745, 2020 WL 1308230, at *3–5 (E.D. Pa. Mar. 19, 2020) (“In

short, Count II of Plaintiff’s Complaint contains nothing more than ‘bare-bones conclusory


                                                   8
          Case 2:19-cv-05050-CDJ Document 9 Filed 07/10/20 Page 9 of 9




allegations that do not provide a factual basis for an award of bad faith damages.’”) (quoting

Mozzo v. Progressive Ins. Co., No. 14-5752, 2015 WL 56740, at *2 (E.D. Pa. Jan. 5, 2015))

(alteration omitted). Plaintiff’s Response in Opposition to Defendant’s Motion here provides no

further argument or analysis calling into question the Court’s ruling in that case. Accordingly,

Defendant’s Motion is granted, and Count II of Plaintiff’s Complaint is dismissed for the same

reasons set forth in Clapps, 2020 WL 1308230, at *3–5. However, as in Clapps, Plaintiff is

granted leave to file an amended complaint to replead the statutory bad faith claim.


IV.    CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion to Remand this matter to the Philadelphia

County Court of Common Pleas is denied, Defendant’s Motion to Dismiss Count II of Plaintiff’s

Complaint is granted, and Plaintiff is granted leave to amend the claim set forth in Count II.

       An appropriate Order follows.

                                                             BY THE COURT:


                                                             /s/ C. Darnell Jones, II
                                                             C. Darnell Jones, II J.




                                                 9
